Citation Nr: 0118546	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1973 to March 1976.

This appeal arises from a September 1997 rating decision of 
the Cleveland, Ohio Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Several cases have been decided by the Court which impact 
significantly on claims for non-service connected pension 
benefits.  In Roberts v. Derwinski, 2 Vet. App. 387 (1992), 
the Court held that each disability in a pension case must be 
assigned a percentage rating, that the RO should discuss the 
diagnostic codes used in denying a claim, and that a rating 
decision may not be based on an examination which was 
conducted before all relevant evidence was gathered.  In this 
case, each of the above elemental points of development is 
lacking.  By rating action in September 1997, immature 
personality, alcoholic liver disease and degenerative 
arthritis of the hands were listed as the veteran's non-
service connected disabilities, assigned a percentage rating, 
and evaluated under a Diagnostic Code.  

Private and VA medical records also show treatment for 
additional disabilities to include depression, cephalalgia, 
tinea pedis, hepatitis B, hepatitis C, emphysema and 
insomnia.  In the case of Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that a pension claim must be 
considered under both the average person, 38 U.S.C.A. 
§ 1502(a), 38 C.F.R. § 4.15; and the unemployability 
standards, 38 C.F.R. §§ 3.321, 4.17.  As all of the veteran's 
disabilities have not been rated, complete development in 
conformity with the salient points discussed in Roberts and 
Brown must be accomplished.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103.  The duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
On the veteran's substantive appeal, he indicated that he was 
currently receiving treatment for the disabilities at issue 
at the Chillicothe VA medical center which have not been 
obtained.  All available treatment records should be obtained 
from all available sources to include those from the 
Chillicothe VAMC.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the veteran 
a complete list of health care providers 
where he has received treatment in recent 
years.  Thereafter, the RO should obtain 
legible copies of all treatment records 
that have not already been obtained to 
include those from the Chillicothe VA 
medical center from 1997 to the present.  
All records must be associated with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
and all necessary special evaluations to 
include dermatology, liver, pulmonary and 
psychiatric examinations to determine the 
nature and extent of all disabilities 
present.  It is imperative that all 
examiners review the claims folder prior 
to the examinations.  All indicated tests 
should be accomplished, all examinations 
must contain diagnoses, and all 
disabilities should be evaluated in 
relation to their history.  Up-to-date 
employment information, to include any 
recent attempts to secure employment, 
should be elicited from the veteran.  
Each examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work and 
state whether the veteran's disability 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  The 
factors upon which the medical opinions 
are based must be set forth.

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  The case should be reviewed by the RO 
and a rating action prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned each 
disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes a recitation of the percentage 
rating for each diagnosed disability; 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities; and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a), 38 C.F.R. §§ 3.321, 
4.15, and 4.17) by which a permanent and 
total disability rating for pension 
purposes may be assigned.  The veteran 
should also be provided with the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If he fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




